Citation Nr: 0937435	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1966 to September 1968.  Service in the 
Republic of Vietnam is indicated by the evidence of record.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

Procedural history

In a September 2005 rating decision, the RO granted service 
connection for diabetes mellitus associated with herbicide 
exposure.  

In March 2007, the RO received the Veteran's claim of 
entitlement to service connection for erectile dysfunction as 
secondary to diabetes mellitus, type II.  In the above-
referenced August 2007 rating decision, the RO denied 
entitlement to service connection for erectile dysfunction.  
The Veteran disagreed with the denial of the erectile 
dysfunction claim, and perfected his appeal by filing a 
timely substantive appeal [VA Form 9] in April 2008.  


FINDING OF FACT

The competent and probative medical evidence does not show 
that the Veteran's currently diagnosed erectile dysfunction 
is related to his service-connected diabetes mellitus, type 
II.



CONCLUSION OF LAW

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, 
type II, is not warranted.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for erectile dysfunction 
as secondary to his service-connected diabetes mellitus.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated April 2007.  The VCAA letter indicated that in order 
for service connection to be granted, there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service causing the injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2007 VCAA letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical centers, and the Social Security Administration.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The April 2007 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The April 2007 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced April 2007 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's statements and service treatment records, as 
well as VA and private treatment records.  

Additionally, the Veteran was afforded VA examinations in 
April 2007, January 2006, and September 2005.  The VA 
examination reports reflect that the examiners interviewed 
and examined the Veteran, reviewed his past medical history, 
documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination reports were adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate]. 

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  In his April 
2008 substantive appeal 
[VA Form 9], the Veteran declined the option of testifying at 
a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Initial matter

The Veteran has specifically raised the matter of his 
entitlement to service connection for erectile dysfunction on 
a secondary basis.  See the Veteran's statement dated March 
2007.  There is nothing in the Veteran's presentation, or 
elsewhere in the record, which leads the Board to believe 
that service connection on a direct basis is contemplated.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order 
to render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.  Thus, the Board will consider the Veteran's 
claim on a secondary service connection basis alone and not 
on a direct service connection basis.

Discussion

The Veteran contends that his service-connected diabetes 
mellitus caused his current erectile dysfunction.

As was detailed above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  
See Wallin, supra.

With regard to element (1), it is undisputed that the Veteran 
is currently diagnosed with erectile dysfunction.  See, e.g., 
April 2007 VA examination report.  Accordingly, the first 
Wallin element has been satisfied.

Wallin element (2) has been met; the Veteran is service-
connected for diabetes mellitus, type II.

Turning to crucial element (3), medical nexus, the Board has 
carefully evaluated the evidence and, for reasons stated 
immediately below, finds that a preponderance of the 
competent medical evidence of record supports a finding that 
the Veteran's current erectile dysfunction disability is not 
related to his service-connected diabetes mellitus.

VA examiners in September 2005 and April 2007 concluded that 
the Veteran's erectile dysfunction disability was not caused 
by or a result of his service-connected diabetes mellitus.  
Both VA examiners opined that the etiology of the Veteran's 
erectile dysfunction was due to a [non service-connected] 
psychiatric condition.  
The September 2005 and April 2007 VA examiners' opinions were 
based, in part,  on the onset date of the Veteran's erectile 
dysfunction, which was years before the onset of the diabetes 
mellitus.  Specifically, the September 2005 VA examiner noted 
the Veteran's reported lack of desire for sexual contact in 
1990.  Treatment records show the Veteran was not diagnosed 
with diabetes until April 1998.       

The September VA examiner indicated that a psychiatric causes 
was the source of the Veteran's erectile dysfunction.  
Although the Veteran informed the April 2007 VA examiner that 
he had been experiencing erectile dysfunction for only four 
to five years [i.e., after diabetes mellitus was diagnosed], 
the VA examiner similarly concluded that psychogenic factors 
were the cause of the Veteran's erectile dysfunction.     

The September 2005 and April 2007 VA examinations appear to 
have been based upon a thorough review of the record, 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history and current medical condition.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  

There is of record a medical opinion which is in the 
Veteran's favor.  In a June 2008 VA treatment record, Dr. 
H.F.W. reported, "He [the Veteran] is also complaining that 
over the last four to five years, he has had some erectile 
dysfunction, which is the same time frame [in] which he was 
diagnosed, formally, with diabetes mellitus, which he is 
service-connected for."  Dr. H.F.W. concluded: "Erectile 
dysfunction, secondary to his service-connected diabetes 
mellitus; this is well known and well documented." 

The Board has the authority to "discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals 
for the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in 
evaluating the probative value of competent medical opinion 
evidence, the Court has stated in pertinent part:  "The 
probative value of medical evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches...As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board finds the opinion of Dr. H.F.W. to be of relatively 
little probative value.  With respect to the June 2008 VA 
treatment record, neither an examination nor a review of his 
medical history claims folder was done.  Dr. H.F.W. failed to 
consider the other medical evidence of record, which document 
the Veteran's erectile dysfunction as being psychological in 
nature and, crucially, that it preceded the onset of his 
diabetes mellitus.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence].  It appears that the VA physician was 
relying exclusively on statements made by the Veteran, which 
were contrary to other evidence of record.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

To the extent that that the Veteran is contending that the 
currently diagnosed erectile dysfunction is related to his 
diabetes mellitus, it is now well-established that laypersons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements are 
not competent medical evidence and are, therefore, not 
probative evidence of medical nexus.

In sum, the Board finds that the medical evidence in favor of 
the Veteran's claim is outweighed by the evidence against, 
specifically the September 2005 and April 2007 VA examination 
reports.  Accordingly, Wallin element (3), medical nexus, has 
not been satisfied, and the Veteran's claim fails on this 
basis.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
erectile dysfunction as secondary to service-connected 
diabetes mellitus, type II.  The benefit sought on appeal is 
accordingly denied.
  

ORDER

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to service-connected diabetes mellitus, 
type II, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


